NUMBER 13-11-00353-CV
 
                                  COURT
OF APPEALS
 
                        THIRTEENTH
DISTRICT OF TEXAS
 
                           CORPUS
CHRISTI - EDINBURG 
____________________________________________________________
 
ARROYO COLORADO,                                                                        Appellant,
 
                                                             v.
 
ABOGADO MINERALS, L.
P.,                                                                Appellee. 
____________________________________________________________
 
                               On appeal from the 105th
District Court 
                                          of
Kleberg County, Texas.
____________________________________________________________
 
                                MEMORANDUM OPINION
 
                           Before Justices
Benavides, Vela, and Perkes
Memorandum Opinion
Per Curiam
 




Appellant,
Arroyo Colorado, attempted to perfect an appeal from a judgment entered by the 105th
District Court of Kleberg County, Texas, in cause number 10-439-D.  Judgment in
this cause was signed on February 24, 2011.  A request for findings of facts
and conclusions of law was filed on March 11, 2011.  Appellant’s notice of
appeal was filed on June 2, 2011.
On
June 6, 2011, the Clerk of this Court sent a letter to appellant notifying him that
it appeared the appeal had not been timely perfected.  Appellant was advised
that, if the defect was not corrected within ten days from the date of receipt
of this Court’s letter, the appeal would be dismissed.  Appellant was also
advised that the $175.00 filing fee had not been paid.  The letter was sent to
appellant's last known address by certified mail, however, the letter was returned
unclaimed and no response has been filed.  On June 30, 2011, the Court sent the
same correspondence to appellant’s last known address by both certified and
regular mail.  The certified mail was returned as unclaimed and no response has
been filed.  
Texas
Rule of Appellate Procedure 9.1(b) requires unrepresented parties to sign any
document filed and "give the party's mailing address, telephone number,
and fax number, if any."  See Tex.
R. App. P. 9.1(b).  Appellant has neither provided this court with a
forwarding address nor taken any other action to prosecute this appeal. 
Rule
42.3 permits an appellate court, on its own initiative after giving ten days'
notice to all parties, to dismiss the appeal for want of jurisdiction or for
failure to comply with a requirement of the appellate rules. See id.
42.3(b), (c).  Rule 2 authorizes an appellate court to suspend a rule's
operation in a particular case to expedite a decision. See id. 2.  Given
the length of inactivity in this appeal and this court's inability to give
effective notice to appellant during the period of inactivity, we suspend Rule
42.3's requirement of ten days' notice to all parties, and dismiss the appeal
on our own motion.  See id. 42.3(a), (c).
PER
CURIAM
Delivered and filed
the 11th day of August, 2011.